           Case 3:15-cv-00254-RCJ-CLB Document 79 Filed 05/20/20 Page 1 of 3



1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
     JASON F. CARR
3
     Assistant Federal Public Defender
4    Nevada State Bar No. 006587
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    Jason_Carr@fd.org

8    Attorney for Petitioner Gallegos

9
                            UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF NEVADA
11

12   FERNANDO GALLEGOS,                            Case No. 3:15-cv-00254-RCJ-VPC

13                Petitioner,                      UNOPPOSED      MOTION     FOR
                                                   EXTENSION OF TIME TO FILE A
14         v.                                      REPLY TO THE STATE’S ANSWER

15   ISIDRO BACA, et al.,                          (Fifth Request)

16                Respondents.

17

18         COMES NOW the Petitioner, Fernando Gallegos, by and through counsel of

19   record, Jason F. Carr, hereby files this request for an extension of time of three weeks

20   to file Reply and Legal Memorandum in Support of his Amended Petition. Gallegos

21   requests an extension of thirty days. The Replay will now be due June 6, 2020.

22         This motion is based upon the attached Points and Authorities and all

23   pleadings and papers on file herein.

24

25

26   .
           Case 3:15-cv-00254-RCJ-CLB Document 79 Filed 05/20/20 Page 2 of 3




1                                 POINTS AND AUTHORITIES
2          1.       On February 16, 2017, this Court issued an Order granting Petitioner’s
3    Motion for Leave to File a Third Amended Petition. (ECF No. 39.) On May 4, 2017,
4    Petitioner filed his Third Amended Petition. (ECF No. 42).
5          Respondents filed their Answer on November 8, 2019. (ECF No. 69.)
6          2.       Petitioner Gallegos request an extension of time until June 6, 2020.
7          3.       Counsel requests this time because of press of business and the
8    uncertainties caused by the COVID-19 outbreak.
9          4.       Further, counsel took a new federal defender position in Washington
10   state. That commitment occurred before the current pandemic had gained any real
11   force. The position starts on July 1, 2020. The complications with preparing to move
12   in this environment also complicate preparing the Reply.
13         5.       Counsel for Respondents do not object to this request for a continuance,
14   however the State requests that counsel for habeas petitioners make clear that
15   nothing about the decision not to oppose Petitioner’s extension request signifies an
16   implied finding of a basis for tolling any applicable period of limitations or the waiver
17   of any other procedural defense. Petitioner at all times remains responsible for
18   calculating any limitations periods and understands that, in granting an extension
19   request, the Court makes no finding or representation that the petition, any
20   amendments thereto, and/or any claims contained therein are not subject to dismissal
21   as untimely.
22         6.       This motion is not filed for the purpose of delay, but in the interests of
23   justice, as well as in the interest of Mr. Gallegos. Counsel respectfully requests that
24   this Court grant the request for an extension of time to file his Reply on June 6, 2020,
25   in order for the effective and thorough representation of Mr. Gallegos in his federal
26   habeas action.



                                                  2
          Case 3:15-cv-00254-RCJ-CLB Document 79 Filed 05/20/20 Page 3 of 3




1          Dated: May 15, 2020.
2                                                 Respectfully submitted,
                                                  RENE L. VALLADARES
3
                                                  Federal Public Defender
4
                                                  /s/ Jason F. Carr
5                                                 JASON F. CARR
6                                                 Assistant Federal Public Defender

7
           It is hereby ORDERED that, good cause appearing herein, that Petitioner
8
     Fernando Gallegos’ Reply to Respondent’s Answer is due on June 6, 2020.
9

10

11

12                                                ______________________________
13                                                ROBERT C. JONES
                                                  United States District Judge
14
                                                  Dated:
15                                                             May 20, 2020.

16

17

18

19

20

21

22

23

24

25

26



                                              3
